DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species III Figures 5-6 and claims 1-25 in the reply filed on 12//7/2020 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,201,475 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite an overpouch with an intransparent first foil and a transparent second foil, wherein the intransparent first foil comprises a colored polymeric layer, and a transparent primary container containing a pharmaceutical formulation, wherein the transparent primary container is packed within the overpouch and labeled with at least one label comprising a barcode or a data matrix and wherein the label is machine-L for light in the range of 350 nm to 800 nm and an inner surface of the intransparent first foil of the overpouch has a reflection RF for light in the direction of the primary container in the range of 350 nm to 800 nm, wherein RL ≠ RF. The difference of the patent and the present invention is the present application recites additional features and limitations relating to the pharmaceutical product, such as, the patent recites the limitation 0.5 x RF ≥ RL and RF ≥ 0.5 and the present application recites the limitation 0.5 x RL≥RF and RL≥0.5, it would be obvious to one having ordinary skill In the art to switch the equation of the patent application to be 0.5 x RL≥RF and RL≥0.5 since it was known in the art that doing so would allow the reflection of light of the label be more than the reflection of light of the first foil of the overpouch, to allow the label to be more visible.

Claim Rejections - 35 USC § 112
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite the limitation “the at least one label has a reflection RL for light in the range of 350 nm to 800 nm and an inner surface of the intransparent first foil of the overpouch has a reflection RF for light in the direction of the primary container in the range of 350 nm to 800 nm, wherein RL ≠ RF”. This limitation raises confusion L and the reflection of light for the first foil RF are both at their maximum or minimum range at the same time then the limitation “RL ≠ RF” would not be a true statement.

Allowable Subject Matter
Claims 1-25 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the provisional rejection based on nonstatutory double patenting, and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736